Citation Nr: 0807494	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-27 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the reduction of a 40 percent rating for 
lumbosacral myositis to 20 percent was proper. 

2.  Entitlement to service connection for skin tumors and 
moles. 

3.  Entitlement to service connection for a urinary bladder 
disorder. 

4.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
bilateral hearing loss.  

5.  Entitlement to service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that proposed a 
rating reduction from 40 percent to 20 percent for lumbar 
myositis; that denied service connection for skin tumors and 
moles and a urinary bladder disorder; and that denied a 
petition to reopen a final disallowed claim for service 
connection for bilateral hearing loss. 

In August 2004, after providing the veteran with an 
opportunity to respond, the RO executed a reduced rating of 
20 percent for lumbosacral myositis, effective November 1, 
2004.  

As will be explained below, the issue of whether new and 
material evidence has been presented to reopen a claim for 
hearing loss will be deferred pending the outcome of the 
remand concerning a prior pending claim for service 
connection for hearing loss. 

The issues of service connection for a urinary bladder 
disorder, skin tumors and moles, and bilateral hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In January 2002, the RO granted an increased evaluation 
of 10 percent for lumbar myositis, effective August 31, 2000, 
and an evaluation of 40 percent, effective April 24, 2001. 

2.   In 2001, 2003, and 2005, the veteran's range of flexion 
of the spine was 40 to 80 degrees, limited by pain.  The 
combined range of motion was measured on two occasions as 
slightly less than 120 degrees.  There were no muscle spasms 
causing an abnormal gait or contour of the spine.  On one 
occasion in 2003, the veteran walked with a wide based gait 
but was able to walk and stand without limitation.  He was 
able to perform lifting and heavy work with the aid of a back 
brace. 

3.  The RO issued a June 2004 rating decision proposing a 
reduction of the 40 percent evaluation to 20 percent.  The 
veteran and his representative were notified of the proposal 
in a letter dated June 10, 2004.  The veteran did not request 
a hearing or respond to the letter within 60 days, and the RO 
took action in a rating decision dated August 18, 2004 that 
reduced the rating to 20 percent, effective November 1, 2004.  


CONCLUSION OF LAW

The reduction of the evaluation for lumbar myositis from 40 
percent to 20 percent, effective November 1, 2004 was proper 
and a rating in excess of 20 percent is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.103, 
3.105, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5237, 5239, 5242 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating:  (1) that any defect was cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores v. Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. 
January 30, 2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

Here, the notice provided by the RO in October 2003 relevant 
to a rating reduction for lumbosacral myositis was not 
adequate because it did not advise the veteran of the rating 
criteria in the applicable diagnostic code that would be 
applied and that must be substantiated with lay or medical 
evidence of a more severe disability.  Further, although the 
notice did provide examples of the types of evidence that 
could show a more severe disability, the notice did not 
request the types of evidence that would specifically show 
the increased adverse effect on the veteran's employment and 
daily life.  
 
While the October 2003 letter did not provide all the 
required notice regarding the rating criteria, evidence to 
show impact on occupation and daily life, the Board finds 
that any defect is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board notes that the 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any action or 
decision, only finding that appellants are entitled to 
content-complying notice.

Although the increased rating notice was deficient, the Board 
finds that the presumption of prejudice on the VA's part has 
been rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  
Specifically, the rating decisions in June 2004 and August 
2004, the statement of the case in June 2005, and a 
supplemental statement of the case in December 2005 discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Moreover, in a September 2004 notice of 
disagreement and in July 2005 correspondence accepted as a 
substantive appeal, the veteran discussed the general rating 
criteria and the impact of his lumbar disability on his 
activities.  In January 2005, he submitted evidence from his 
employer relevant to his continued employment capability.  
Based on the notices provided and the veteran's responses and 
contentions, it is found that he is reasonably expected to 
understand what is needed in this case and that he has actual 
knowledge of the rating criteria.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran served as a clerk and administrative supervisor 
in the U.S. Air Force including service in the Republic of 
Vietnam from August 1969 to August 1970.  He retired at the 
rank of Technical Sergeant.  He contends that his lumbar 
myositis was improperly reduced and that it is more severe 
than is contemplated by the current rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski,
1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant a different rating.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Regulations pertaining to reductions in disability ratings 
provide that, where the reduction in evaluation of a service- 
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating action 
proposing the reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will then be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  
38 C.F.R. § 3.105(e) (2007).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections for ratings which have 
continued for long periods at the same level (five years or 
more).  38 C.F.R. § 3.344 (2007).  However, the regulation 
does not apply to disabilities which have not become 
stabilized and are likely to improve.  In this case, the 
veteran's rating was 10 percent, effective in August 2000, 
and was increased to 40 percent, effective from April 2001 to 
November 2004, less than five years.  Therefore, the 
provisions of this regulation do not apply and reexamination 
disclosing improvement in the disability will warrant a 
reduction in rating.  

The Board concludes that the procedural requirements for 
reduction have been satisfied in this case.  In January 2002, 
the RO granted an increased evaluation of 10 percent for 
lumbar myositis, effective August 31, 2000 and an evaluation 
of 40 percent, effective April 24, 2001.  The veteran 
submitted a claim for an increased rating which was received 
on September 30, 2003.  The RO issued a June 2004 rating 
decision proposing a reduction of the 40 percent evaluation 
to 20 percent. The veteran and his representative were 
notified of the proposal in a letter dated June 10, 2004 
which explained the right to request a hearing within 30 to 
60 days and to submit medical or other evidence within 60 
days.  The veteran did not request a hearing or respond to 
the letter within 60 days, and the RO took action on the 
reduction in a rating decision dated August 18, 2004 that 
reduced the rating to 20 percent, effective November 1, 2004.  
Therefore, the procedural requirements for a reduction were 
met.  The veteran submitted a timely notice of disagreement 
which was received in September 2004.  The remaining issue is 
whether the proper rating has been assigned.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Myositis is a muscular discomfort or pain from infection or 
an unknown cause.  Godfrey v. Brown, 7 Vet. App. 398, 401 
(1995).  Generally, myositis is rated on limitation of motion 
of the affected parts.  38 C.F.R. § 4.7a, Diagnostic Code 
5021.  Effective September 26, 2003, disorders such as 
lumbosacral strain, spondylolisthesis, and degenerative 
arthritis of the spine are rated using a General Rating 
Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5239, 
5242.  
The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis .  A 40 percent rating is warranted when 
there is forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  Higher ratings are warranted for 
unfavorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Code 5237, 5239, 5242.

Normal ranges of motion for the lumbar spine are 90 degrees 
flexion, and 30 degrees extension, lateral flexion, and 
rotation.  38 C.F.R. § 4.71a, Plate V (2007). 

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In April 2001, a VA examiner noted the veteran's reports of 
continued low back pain with exacerbations of sharp pain that 
required him to rest.  The veteran was able to walk slowly 
without pain but experienced low back pain while seated in 
the examining room.  The veteran was unable to stoop or heel 
walk without pain.  The examiner noted a range of motion of 
40 degrees flexion, 5 degrees extension, 10 and 15 degrees 
right and left lateral flexion, and 15 and 20 degrees right 
and left rotation, with pain limiting most movement.  The 
combined range of motion was 105 degrees.  In July 2001, an 
examiner provided a certification that the veteran's pain 
medication could cause drowsiness.  

In November 2003, a VA examiner noted the veteran's reports 
that his previous flare-up back pain had become continuous, 
particularly in cold weather or when sitting for prolonged 
periods of time.  The veteran reported the use of anti-
inflammatory and muscle relaxant medications with some 
relief.  He was able to walk with a wide-based gait for 
unlimited time and distance without unsteadiness.  However, 
he used a back brace when he performed any lifting or heavy 
work.  He reported some difficulty in rising from bed, but he 
continued to perform his duties at work.  The examiner noted 
no tenderness to palpation, curvatures, or deformities.  
Range of motion was 80 degrees flexion, 10 degrees extension, 
30 degrees right and left lateral flexion, and 20 degrees 
bilateral rotation.  The combined range of motion was 190 
degrees.  No pain was observed on motion.  However, the 
examiner could not rule out additional limitation due to pain 
if the veteran had been standing all day.  

In a September 2004 notice of disagreement, the veteran 
stated that he had presumed that the November 2003 range of 
motion examination was an endurance test.  He also stated 
that he was taking anti-inflammatory and muscle relaxant 
medications at the time of the examination and that his 
symptoms otherwise remained at the previous level of 
severity.    

In July 2005, the veteran submitted several documents related 
to his voluntary termination of employment.  A November 2004 
letter from his employer indicated that the veteran last 
worked in August 2004.  The same month, a VA physician 
provided a medical certification that the veteran had a 
serious health condition that affected his employment.  The 
physician discussed limitations associated with another 
disorder but none related to a low back disability. 

In September 2005, a VA examiner noted the veteran's reports 
of worsening constant pain and weakness in his lower back 
with daily flare-up pain but without radiculopathy.  The 
veteran reported difficulty standing, walking, and performing 
some daily activities but he did not use any support devices 
for walking.  He obtained some symptomatic relief with 
medication but did not participate in physical therapy.  The 
examiner noted no abnormal gait but mild tenderness on 
palpation.  Range of motion was 60 degrees flexion increasing 
to 80 degrees with pain, 10 degrees extension, and 10 degrees 
"right and left lateral rotation," all limited by pain.  
The veteran did not experience muscle spasms.  He had fatigue 
but no additional limitation of motion on repetition.  The 
examiner stated that it was conceivable that the veteran 
could have additional limitation of motion if he had been on 
his feet all day.    

The examiner noted no sensory deficits but did note a 
positive Lasegue sign on the right side.  X-rays showed 
degenerative disc disease at L4 and grade I 
spondylolisthesis.  The examiner diagnosed lumbar 
degenerative disc disease and spondylolithesis and stated 
that the veteran's current symptoms were more likely than not 
related to his in-service injury.  

The Board concludes that the reduction of rating from 40 
percent to 20 percent effective November 1, 2004, was proper.  
In 2001, 2003, and 2005, the veteran's range of flexion of 
the spine was 40 to 80 degrees, limited by pain.  The 
combined range of motion was measured on two occasions as 
slightly less than 120 degrees.  However, there was no 
evidence of muscle spasms causing an abnormal gait or contour 
of the spine.  On one occasion in 2003, an examiner commented 
that the veteran walked with a wide based gait but also noted 
that he was able to walk and stand without limitation and 
that he was able to perform lifting and heavy work with the 
aid of a back brace.  The limitation of motion experienced by 
the veteran does not more nearly approximate the 30 degrees 
of limitation of motion or favorable ankylosis that is 
required for a 40 percent evaluation.

The Board acknowledges that the veteran in 2005 reported 
additional limitation in activities and ability to walk or 
stand.  However, he continued to ambulate without support 
devices.  The Board also notes that the veteran reported low 
back fatigue while working full shifts as a corrections 
officer.  However, he terminated his employment because of 
the limitations imposed by another disability.  The Board 
concludes that a rating of 20 percent most closely represents 
the evaluation of his disability even when accounting for 
possible additional limitations due to pain on use and 
limitations that may be present after standing all day.  In 
addition, examinations did not reveal any current 
neurological disability such that consideration of a separate 
evaluation is warranted.  It is noted in that regard, 
however, that the urinary bladder disability is being 
remanded for an examination to determine whether a diagnosed 
neurogenic bladder is related to the service-connected lumbar 
spine disorder.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b) (1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a restoration of a 40 percent rating for 
lumbosacral myositis, effective November 1, 2004, and a 
rating in excess of 20 percent is denied.  


REMAND

In the opinion of the Board, additional development of the 
claims for service connection for skin tumors and moles, a 
urinary bladder disorder, and bilateral hearing loss is 
necessary. 

Service medical records are silent for any symptoms, 
diagnoses, or treatment of any skin or bone disorders in 
service.   The veteran served in the Republic of Vietnam from 
1969 to 1970.  In a notice of disagreement in July 2005, the 
veteran stated that he had a tumor over his left eye 
surgically removed at a VA facility in the summer of 1978.   
He also stated that he had a tumor removed from his collar 
bone by Dr. D.D.W. at the Baptist Memorial Hospital in May 
1993 and additional surgery in August and September 1996 by 
Dr. J.E.T. at Methodist East in Memphis.  VA has not 
requested records of this treatment.  As the veteran has 
indicated that these records of treatment for skin and bone 
tumors are relevant to the claim, VA has the obligation to 
obtain VA records and to assist the veteran in obtaining 
records not in the custody of a federal department or agency.  
38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159 (c) 
(2007).  

Regarding the veteran's urinary incontinence, in October 
2003, a VA examiner reviewed the claims file and noted the 
history of prostatitis in service and the veteran's report of 
a urethral dilation in 1982.  He noted that the record did 
not show, and the veteran denied, any history of renal colic, 
bladder stones, and acute nephritis.  The examiner ordered an 
urodynamic study.  In December 2003, a VA urologist reviewed 
the results of the study and diagnosed neurogenic bladder as 
the cause of the urge incontinence.  The urologist 
recommended an increased dosage of the alpha blocker 
medication and a transurethral resection of the prostate 
which was performed in March 2004.  The veteran subsequently 
received follow-up VA treatment for benign enlarged prostate 
and urinary incontinence.  In November 2004, a VA physician 
provided a medical certificate for the veteran's employer and 
stated that the veteran received on-going treatment for 
incontinence, required the use of absorbent underclothing, 
and was unable to function at locations away from restrooms 
or perform any heavy lifting.  The same month, a VA urologist 
noted that the veteran was scheduled for another urinary 
test, but a cytoscopy procedure was performed instead to 
relieve a bladder neck contracture.  

In September 2005, a VA examiner noted a review of the VA 
electronic medical records including the history of urinary 
symptoms and surgical procedures and the veteran's reports of 
continued urinary incontinence.  The veteran reported use of 
multiple absorbent garments per day, hourly voiding during 
the day, and at least twice at night but with no hematuria or 
dysuria.  The veteran reported that he no longer worked as a 
corrections officer because of the incontinence.  The 
examiner noted an enlarged prostate.  He noted that the 
surgery had improved the veteran's voiding function and that 
the urgency and upper tract infections had improved with 
medication.  The examiner noted that the urinary testing 
showed a neurogenic bladder as well as bladder outlet 
obstructive symptoms.  However, the examiner did not comment 
further on the neurogenic bladder disorder or whether that 
disorder was related to the veteran's service-connected 
lumbar spine disability.  Another VA examiner the same month 
noted that the veteran denied any bladder problems related to 
his back injury.  However, the examiner did not provide a 
medical opinion on the possible relationship.  An additional 
medical opinion is necessary to resolve the issue and decide 
the claim.  

In January 2002, the RO denied service connection for 
bilateral hearing loss because there was no evidence in the 
service medical records of hearing loss that met the VA 
criteria for a hearing disability.  In February 2002, the 
veteran submitted correspondence in which he commented on his 
military occupation.  He stated that his service medical 
records did not show periodic hearing evaluations because he 
was not an aircraft mechanic.  However, he stated that he 
performed his duties on the flight line and was exposed high 
noise levels.  From the timing of his correspondence and the 
nature of his statement, the Board concludes that the 
veteran's intended disagreement with the January 2002 
decision and that his correspondence complied with regulatory 
provisions for filing of a timely notice of disagreement.  
See 38 C.F.R. § 20.201 (2007); see also Gallegos v. Gober, 14 
Vet. App. 50 (2000) (an NOD need only consist of a writing 
that expresses disagreement with an RO decision).  Therefore, 
the RO decision of January 2002 was not final.   No statement 
of the case was issued.  The failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Furthermore, as there is lay evidence of a current hearing 
disability and acoustic trauma in service, and lay evidence 
that indicates there may be a relationship of an injury to a 
current disability, a medical examination including a review 
of service medical records and a medical opinion is necessary 
to decide the claim.  38 C.F.R. § 3.159 (c) (2007).    

Accordingly, the case is REMANDED for the following action:

1.  Request from the veteran the name and 
location of the VA medical facility where 
he underwent skin surgery in 1978.  
Request all records relevant to skin or 
bone tumor surgery and associate any 
records received with the claims file. 

2.  Request from the veteran the 
addresses for the private physicians and 
medical facilities from whom he received 
medical treatment for skin or bone tumors 
in May 1993 and in August and September 
1996.  Request authorization from the 
veteran and the records of such treatment 
from the physicians and from the medical 
facilities and associate any records 
received with the claims file.  

3.  Then, if there is credible medical 
evidence that the veteran was treated for 
skin or bone tumors or moles, schedule 
the veteran for an examination by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an evaluation 
and diagnosis of a current skin 
disability, if any.  Request that the 
examiner provide an opinion whether any 
disability found is at least as likely as 
not (50 percent or greater possibility) 
related to exposure to herbicides or any 
other aspect of service.  

4.  Schedule the veteran for an 
examination of his neurogenic bladder 
disorder by an appropriately qualified VA 
examiner.  Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner  
provide an evaluation of the veteran's 
urinary incontinence and neurogenic 
bladder disorder and an opinion whether 
either disorder is at least as likely as 
not (50 percent or greater possibility) 
related to his service-connected lumbar 
myositis, degenerative disc disease of 
the lumbar spine, or any other aspect of 
service.  

5.  Schedule the veteran for a hearing 
acuity examination by an appropriately 
qualified VA examiner. Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's bilateral hearing acuity and 
provide an opinion whether any hearing 
disability found is at least as likely as 
not (50 percent or greater possibility) 
related to noise exposure in service or 
any other aspect of service.  Request 
that the examiner also comment on any 
impact of post-service occupational or 
recreational noise exposure.  

6.  If the decision on the claim for 
service connection for bilateral hearing 
loss remains adverse to the veteran, 
provide the veteran and his 
representative, if any, with a statement 
of the case and appropriate instructions 
on perfection of an appeal through the 
filing of a substantive appeal.  

7.  Then, readjudicate the claims for 
service connection for skin tumors and 
moles and a urinary bladder disorder.  In 
addition, if the veteran has not 
perfected an appeal as to the pending 
issue of service connection for a 
bilateral hearing loss disability, the 
issue of whether new and material 
evidence was submitted to reopen a claim 
for bilateral hearing loss should also be 
readjudicated following the provision of 
appropriate notice pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  If any 
decision as to these claims remains 
adverse to the veteran, provide the 
veteran and his representative, if any, a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


